UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-2360



ODELL COLEY,

                                                 Plaintiff - Appellant,

          versus


WILLIAM A. HALTER,      Acting    Commissioner   of
Social Security,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Charles B. Day, Magistrate Judge. (CA-99-
3529-AMD)


Submitted:     April 30, 2001                    Decided:   May 16, 2001


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Stephen M. Schenning, United States At-
torney, Ariana Wright Arnold, Assistant United States Attorney,
Charlotte J. Hardnett, Acting General Counsel, Frank V. Smith III,
Acting Principal Deputy General Counsel, John M. Sacchetti,
Associate General Counsel for Program Litigation, Etzion Brand,
Supervisory Attorney, Retirement Survivors Supplemental Assistance
Litigation Branch, SOCIAL SECURITY ADMINISTRATION, Baltimore,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Odell Coley appeals the magistrate judge’s order* granting the

Commissioner of Social Security’s motion for summary judgment and

affirming the denial of disability insurance benefits.     We have

thoroughly reviewed the parties’ briefs, the joint appendix, and

the administrative record and find no reversible error in the Com-

missioner’s finding that Coley was not entitled to benefits because

the onset date of his disability occurred after his insured status

had expired.    Furthermore, contrary to Coley’s assertion that the

administrative law judge should have further developed the record

because Coley was not represented by counsel at the administrative

hearing, we find that further development was unnecessary.      See

Flaten v. Secretary of Heath & Human Servs., 44 F.3d 1453, 1458

(9th Cir. 1995) (holding that claimant cannot receive benefits for

recurrence of disability, if current period of disability began

after expiration of insured status).

     Accordingly, we affirm substantially on the reasoning of the

magistrate judge. Coley v. Halter, No. CA-99-3529-AMD (D. Md. Aug.

21, 2000).     We dispense with oral argument because the facts and




     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge in accordance with 28 U.S.C.A. § 636(c)(1) (West
1993 & Supp. 2000).


                                  3
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                4